FORM 10-QSB UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of for the period ended December 31, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of for the transition period from ST ONLINE CORP. (Name of small business issuer in its charter) Commission File Number 000-51712 Nevada 71-0971567 (State or Other Jurisdiction of Organization) (IRS Employer Identification #) 359 - 240th Street Langley, British Columbia Canada V3A 6H5 (Address of principal executive offices, including zip code) (604) 534-3879 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] The Registrant is a Shell company. [ ] State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: As at February 14, 2007, the issuer had 5,120,650 common shares issued and outstanding. PART I. - FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS . ST Online Corp. (A Development Stage Company) Balance Sheets (Expressed in U.S. dollars) December 31, September 30, 2006 2006 $ $ (unaudited) ASSETS Current Assets Cash 434 16,233 Due from related party (Note 4(b)) 500 - Total Current Assets 934 16,233 Property and Equipment (Note 3) 2,776 3,116 Total Assets 3,710 19,349 LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) Current Liabilities Accounts payable 4,267 2,850 Due to related party (Note 4(a)) 5,000 5,000 Total Liabilities 9,267 7,850 Contingencies (Note 1) Stockholders Equity (Deficit) Common Stock: Authorized: 100,000,000 common shares, par value $0.00001 Issued and outstanding: 5,120,650 shares 51 51 Additional Paid-in Capital 112,054 112,054 Donated Capital (Note 4(c)) 21,000 18,750 Deficit Accumulated During the Development Stage (138,662 ) (119,356 ) Total Stockholders Equity (Deficit) (5,557 ) 11,499 Total Liabilities and Stockholders Equity (Deficit) 3,710 19,349 (The accompanying notes are an integral part of these financial statements) F-1 -2 - ST Online Corp. (A Development Stage Company) Statements of Operations (Expressed in U.S. dollars) (unaudited) For the For the Accumulated from Three Months Three Months August 27, 2004 Ended Ended (Date of Inception) December 31 December 31 to December 31 2006 2005 2006 $ $ $ Revenue 4 114 690 Expenses Amortization 340 - 2,751 Impairment loss on intangible assets - - 2,896 Selling, general and administrative (Note 4(c)) 18,970 9,865 133,705 Total Expenses 19,310 9,865 139,352 Net Loss (19,306 ) (9,751 ) (138,662 ) Net Loss Per Share - Basic and Diluted - - Weighted Average Shares Outstanding 5,121,000 4,000,000 (The accompanying notes are an integral part of these financial statements) F-2 -3- ST Online Corp. (A Development Stage Company) Statements of Cash Flows (Expressed in U.S. dollars) (unaudited) For the For the Three Months Three Months Ended Ended December 31, December 31, 2006 2005 $ $ Operating Activities Net loss (19,306 ) (9,751 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization 340 - Donated services and rent 2,250 2,250 Changes in operating assets and liabilities: Due from related party (500 ) - Accounts payable and accrued liabilities 1,417 (9,923 ) Net Cash Flows Used in Operating Activities (15,799 ) (17,424 ) Investing Activities Purchase of property and equipment - (3,340 ) Net Cash Flows Used in Investing Activities - (3,340 ) Financing Activities Repayments to related parties - (19,896 ) Proceeds from share subscriptions received - 111,965 Net Cash Flows Provided by Financing Activities - 92,069 Increase (Decrease) in Cash (15,799 ) 71,305 Cash - Beginning of Period 16,233 1,841 Cash - End of Period 434 73,146 Supplemental Disclosures Interest paid - - Income taxes paid - - (The accompanying notes are an integral part of these financial statements) F-3 -4 - ST Online Corp. (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. dollars) (unaudited) 1. Nature of Operations and Continuance of Busines s ST Online Corp. (the Company) was incorporated in the State of Nevada on August 27, 2004. The Company is based in Vancouver, British Columbia, Canada and its principal business is as an online website that enables customers to purchase and download tennis lesson video clips. The Company acquired the rights to the website from a principal shareholder by the issuance of debt in the amount of $4,348 . The Company is in the development stage with management devoting most of its activities to developing a market for its products and services. These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated significant revenue and has never paid any dividends. The Company is unlikely to pay dividends or generate significant earnings in the immediate or foreseeable future. The continuation of the Company as a going concern and the ability of the Company to emerge from the development stage is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to generate sustainable significant revenue. There is no guarantee that the Company will be able to raise any equity financing or generate profitable operations. As at September 30, 2006, the Company has a working capital deficit of $8,333 and has accumulated losses of $138,662 since inception. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the Companys ability to continue as a going concern . 2. Summary of Significant Accounting Principle s a) Basis of Presentatio n These financials statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. The Company has not produced significant revenue from its principal business and is a development stage company as defined by Statement of Financial Accounting Standard (SFAS) No. 7, 
